Pee Cueeui.
Our examination of tile record discloses no error justifying a reversal. This case was argued with Edison Fixtures Co., Inc., v. Copulos, No. 475, of the present term, but differs from that in a material matter.
Here there was evidence tending to show that the defendant could not read English, and was imposed upon by the plaintiff as to the true terms and contents of the written contract and in respect to material and pertinent matters.
This testimony furnishes support for the judgment for the defendant, which will be affirmed, with costs.